Citation Nr: 1118809	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include as residual to back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from April 1965 to October 1968 and from April 1973 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO, in pertinent part, denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for unilateral sacralization of the 5th lumbar, (claimed as residuals of back injury) for failure to submit new and material evidence and denied entitlement to service connection for posttraumatic stress disorder (PTSD).  

In March 2008, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.    

In a May 2008 decision, the Board determined there was new and material evidence to reopen the claim for service connection for low back disability, and remanded the claim for development and for adjudication of the claim on its merits.  The Board, in pertinent part, also remanded the claim for service connection for PTSD for further development.  The Board again remanded the claims for service connection for a low back disability and PTSD in December 2009.  

In a January 2011 rating decision, the Appeals Management Center (AMC) granted service connection for PTSD, representing a full grant of the benefit sought with respect to that claim. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive evidence of record does not demonstrate that the Veteran has a current low back disability, including degenerative joint disease, that is causally related to service, including as due to aggravation of congenital sacralization of L5.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's request to reopen a claim for service connection for a low back disability was received in September 2003.  Thereafter, she was notified of the general provisions of the VCAA by the RO and the AMC in correspondence dated in December 2003, July 2007, November 2007, and December 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist her in completing her claim, identified the Veteran's duties in obtaining information and evidence to substantiate her claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in January 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in July 2007, November 2007, and December 2009.  

The Veteran has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claim during the course of this appeal.  Her service treatment records, service personnel records, Social Security Administration (SSA) records and VA and private treatment records have been obtained and associated with the claims file.  The Veteran has also been provided with VA examinations to assess the current nature and etiology of her claimed low back disability.

The Board finds that no additional action to further develop the record is warranted.  In this regard, the Board has considered the fact that, in May 2008, the Board remanded the claim, in part, to obtain outstanding private treatment records.  In June 2008 correspondence, the AMC specifically asked the Veteran to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for medical treatment from private physicians or hospitals.  The AMC asked the Veteran to provide the name, address, and approximate dates of treatment for all health care providers who had treated her for her claimed lumbar spine disability, and, in particular, requested any records, including MRI reports, from Dr. R.H.B. and Dr. J.P.W. regarding the claimed back disability.  The Veteran did not subsequently return a VA Form 21-4142 regarding any private treatment for her claimed low back disability.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form for additional treatment records from Dr. R.H.B. and Dr. J.P.W.; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

The Board further notes that, in correspondence dated in February 2011, the Veteran stated that, in response to a letter requesting additional information, she was waiting for a response to a Standard Form 180 (Request Pertaining to Military Records) filed in February 2011.  She asked that a Board decision be delayed pending a response from Maxwell Air Force Base.  She included a copy of the form, which reflects that she requested copies of her DD 214s, all documents in her Official Military Personnel File, and service treatment records from both periods of active duty.  Review of the claims file reflects that the Veteran's service treatment records pertaining to her claimed low back disability have already been associated with the claims file.  As will be discussed in greater detail below, service treatment records currently of record reflect findings of and treatment for low back strain.  It appears that the Veteran's February 2011 correspondence is in response to the December 2009 VCAA letter, which advised her that the AMC was requesting her mental health clinic records from April 1966 to August 1968, during the time she was stationed at Maxwell Air Force Base.  The AMC stated that, if she had copies of these records, she may want to submit them.  As indicated in the introduction, the claim for service connection for PTSD has been allowed.  There is no indication that there are any outstanding service treatment records pertinent to the claim for service connection for a low back disability.  Moreover, in his March 2011 Informal Hearing Presentation (IHP), dated after receipt of the Veteran's February 2011 correspondence, the Veteran's representative indicated that he had nothing further in the way of evidence or argument to present with respect to the appeal.  Accordingly, further delay in adjudication of this claim is not warranted.  

In addition, as will be discussed below, the record reflects that the Veteran has sacralization of L5, a congenital defect.  Service connection may be granted for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  The Veteran was afforded a VA examination in June 2010 to obtain an opinion regarding whether or not she has a congenital defect of the lumbar spine which was aggravated during service.  Following VA examination in June 2010, a physician opined that sacralization of L5 was not aggravated by active service.  He did not specifically address whether or not there was a superimposed disease or injury during service; however, his opinion that this defect was not aggravated during service implies that there was not.  In any event, he went on to opine that this defect had undergone natural progression during service.  The Board finds that the June 2010 examination is adequate and complied with the December 2009 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.


Law and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including degenerative joint disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Congenital or developmental abnormalities are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  However, service connection may be granted for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)).

The Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  


Factual Background and Analysis

The Veteran contends she has a current low back disability that is the result of a back injury in service.  She states that during her first tour of service she was elbowed in the back during a volleyball game, and was told to go to sick call the next day.  

Service treatment records for the Veteran's first period of service reflect that clinical evaluation of the spine was normal on enlistment examination in March 1965.  In July 1965, she was treated for mild acute lumbosacral muscle strain.  In October 1965, she complained of low back pain for the past three to four months.  The impression was probable muscle strain.  In a December 1965 physical therapy note, it was indicated that the Veteran had received 11 treatments of moist heat and Williams flexion (low back) exercises.  In December 1966, the Veteran presented with complaints of low back pain for several weeks.  She denied any specific injury, but reported that she had a similar episode of pain about a year earlier.  X-ray findings revealed definite unilateral sacralization of L5.  The diagnosis was low back strain with sacralization of L5.  She underwent physical therapy treatment in December 1966 and reported moderate improvement.  In August and September 1967, the Veteran had multiple orthopedic complaints, to include right sided back pain, after a motor vehicle accident.  Clinical evaluation of the spine was normal on separation examination in August 1968; however, the examiner noted that the Veteran had sprained her back during basic training and that, while troublesome on occasions, it had been adequately treated with no complications or sequelae.

The Veteran underwent a VA examination in August 1969, during which she reported that her back had given her trouble for a couple of weeks.  She stated that her back hurt slightly, but not enough to really irritate her.  She added that she began experiencing recurrent episodes of pain across the lower back in July 1965, more on the left than the right.  She added that, about three weeks earlier, she had worked a 10 hour shift at the drugstore, and experienced the onset of more severe pain.  X-ray findings were noted to be within normal limits except for a developmental variant in the form of a sacral-like left transverse process of L5 which articulated with the sacrum and gave an appearance of a narrow L5 disc.  The diagnosis following examination was recurrent lumbosacral strain.  

In a medical affidavit received in August 1970, Dr. J.P.W. indicated that the Veteran had a diagnosis of curvature of the lower spine.  In describing the Veteran's symptoms, the physician reported that the condition was first noticed in service, as pain was felt in the lower back.  The physician further noted that an in-service X-ray study revealed curvature of the spine.   

Clinical evaluation of the spine was normal on a March 1973 enlistment examination in regard to the Veteran's second period of active duty.  In her March 1973 Report of Medical History, the Veteran indicated that she did not have, nor had she ever had, recurrent back pain.  She reported that she had applied for pension due to back pain, but was denied.  The Veteran was treated for neck strain after a July 1974 motor vehicle accident.  In her Report of Medical History at separation in May 1977, the Veteran again denied recurrent back pain.  Clinical evaluation of the spine was normal on separation examination in May 1977.  

Records of VA treatment dated from March 2000 to July 2008 reflect that, in January 2002, the Veteran denied in-service injuries during her periods of active duty.  In January 2004 she presented with complaints of back pain in the mornings.  She stated she had had this since she was in service and, while in service, had several episodes of physical therapy.  She added that, while she continued to have back pain in the morning, the pain was alleviated once she got up and started moving around.  She denied taking any medication for her back pain.  

During the March 2008 hearing, the Veteran described an in-service injury when she was elbowed in the back by a fellow player during a volleyball game.  She also testified that she was involved in a motor vehicle accident in which she injured her back a few weeks later.  

In a March 2008 statement, Dr. R.H.B. indicated that he was treating the Veteran for chronic severe back pain secondary to multiple disc degeneration and degenerative joint disease of the lumbar spine with focal stenosis at L4-5 showing facet joint effusions and bulging disc on recent MRI.  He stated that the Veteran's recent MRI findings did not mention any congenital spinal deformities but did show findings suggestive of residuals of trauma sustained while in service.  

During VA treatment in July 2008, the Veteran complained of significant pain problems resulting from arthritis in her back.  

The Veteran was afforded a VA spine examination in October 2008.  She gave a history of injuring her back during a volleyball game in service, with subsequent physical therapy.  She described current constant achy pain in her back, which became sharp with movement.  X-ray studies of the lumbar spine revealed minimal degenerative changes with disc space narrowing at L5-S1 and a transitional L5.  The diagnosis following examination was mild degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's current lumbar spine condition was less likely as not caused by or a result of her condition while in service.  In providing a rationale for this opinion, she stated that, while there was no documentation to support a specific injury to the back, the Veteran was seen on several occasions for back pain during service, and was diagnosed with back strain.  The examiner stated that these types of complaints are usually self-limiting in nature.  She added that there was also no evidence of chronicity of care for the back after discharge from service.  The examiner went on to state that mild degenerative joint disease of the lumbar spine was most likely due to the normal aging process and the transitional L5 was most likely congenital in nature.  

The Veteran underwent VA spine examination again in June 2010.  She reiterated her history of an in-service injury to the back while playing volleyball.  She described lower back pain since service, getting progressively worse in the last few years.  She denied further trauma or injury to her lower back.  X-ray study of the lumbosacral spine revealed transitional L5 with minimal to mild degenerative changes.  The diagnosis following examination was mild degenerative changes of the lumbosacral spine with transitional L5.  The physician opined that the current diagnosis of the lumbosacral spine was not caused by, related to, or aggravated by, the Veteran's military service.  

In providing a rationale for his opinion, the physician noted that the Veteran had been diagnosed with muscle strain and lumbar strain during her first period of active duty, and discussed the December 1966 X-ray findings.  He stated that muscle strain and lumbar strain are conditions which are acute and self-limited.  He added that sacralization of L5 was an incidental finding by X-ray.  He commented that sacralization of L5 is a developmental or congenital disorder, and opined that this was not aggravated by active service, but; rather, was a natural progression of the disease.  The physician went on to note that the Veteran had no documented chronic lower back disabilities with treatment in service, nor did she have continuation of treatment following service.  He concluded by stating that the current diagnosis of degenerative joint disease of the lumbosacral spine was more likely a part of generalized degeneration due to age.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.  

Initially, it is noted that sacralization is a congenital anomaly in which the fifth lumbar vertebra is fused to the sacrum in varying degrees.  Thibault v. Brown, 5 Vet. App. 520, 521 (1993) (citing Webster's Medical Desk Dictionary 629 (1986)).   While clinical evaluation of the spine was normal on enlistment examination prior to entry into both periods of active duty, as indicated above, the presumption of soundness does not apply to congenital defects.  See Quirin, 22 Vet. App. at 396-97.  As it is a congenital defect, sacralization of L5 pre-existed the Veteran's entry into service.  Moreover, there is simply no competent, probative evidence that this congenital defect was aggravated beyond its natural progression by active duty service, to include through superimposed disease or injury.  Rather, the June 2010 VA examiner specifically opined that this disorder was not aggravated by active service, but was a natural progression.  Accordingly, service connection for sacralization of L5 is not warranted.  

In regard to the Veteran's currently diagnosed DJD, the Board notes that the Veteran has described, as she is competent to do, an in-service injury to the low back while playing volleyball.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Her description of this in-service injury is corroborated by service treatment records reflecting diagnoses of and treatment for lumbar strain.  

The Board acknowledges that the Veteran has also reported, as she is competent to do, a continuity of symptomatology of back pain since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, her statements as to continuity are not deemed credible here.  In this regard, service treatment records from her second period of active duty reflect that in her Repot of Medical History on enlistment and separation, the Veteran denied recurrent back pain.  In addition, despite in-service treatment for back pain during her first period of active duty, there is no record of complaints regarding or treatment for back pain during her second period of active duty.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.

The record contains conflicting medical opinions regarding the relationship between the current DJD of the lumbar spine and service.  In such cases, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board has considered the March 2008 statement from Dr. R.H.B., that a recent MRI suggested that DJD was a residual of trauma sustained during service; however, this opinion is simply too speculative to grant service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).

By contrast, both the October 2008 and June 2010 VA examiners provided negative nexus opinions regarding the Veteran's current DJD of the lumbar spine and service.  Both examiners, instead, attributed DJD to aging.  The aforementioned VA examiners reviewed the claims file, examined the Veteran, and provided a rationale for their opinions that DJD of the lumbar spine is not related to service.  

Based on the foregoing, the Board finds that the October 2008 and June 2010 opinions are the most persuasive medical opinions that address the question of a nexus between the current DJD of the lumbar spine and service.  Thus, the competent, probative (persuasive) evidence on the question of whether a low back disorder was incurred in or aggravated by service weighs against the claim for service connection.  

Additionally, the Board notes there is no evidence that DJD of the lumbar spine manifested itself to a compensable degree within one year of the Veteran's separation from military service.  Rather, the first X-ray evidence of DJD currently associated with the claims file is dated in 2008, over 30 years after service.  Thus, service connection is not warranted for degenerative disc disease on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

 Therefore, based on the foregoing, the Veteran is not entitled to service connection for a low back disability.  

In addition to the medical evidence, in adjudicating this claim, the Board has considered the Veteran's and her representative's assertions; however, none of this evidence provides a basis for allowance of the claim.  Laypersons, such as the Veteran and her representative, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran may report on the symptoms of her claimed disability; the weight of the medical evidence of record is against a nexus between her current low back disorder and service.

For all the foregoing reasons, the claim for service connection is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability, to include as residual to back injury, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


